Title: To Thomas Jefferson from Joseph Yznardi, Sr., 5 October 1808
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


                  
                     Exmo Señor 
                     
                     Cadiz 5. octe. de 1808.
                  
                  Mui Señor mio y de toda mi Veneracion y respeto: mucho tiempo hace me veo privado del gusto de saber de la salud de V.E. enqe. tanto me intereso, tal vez por el impedimento de comunicacion de ese Pais con este, qe. hà estado en una completa revolucion, lleno departidos, aconteciendo hechos atrozes; y me dedico à recoger quanto se hà impreso pa. mandarlo à V.E. todo Junto, pues la España darà à la Bistoria muchos Volumenes desde el principio de este Año, Exemplo de la mayor energia, y consequente caracter Militar y Literato, como que quando mas abatida y subyugada, hà defendido su independencia, siendo con su exemplo caudillo delas demas Naciones de Europa.
                  Permanesca V.E. por Gefe de ese Gobierno, oe. quede como particular, siempre recivirè gusto en saber qe. existe contento, y Mientras tengo el honor 
                  Sor. Exmo. deser su mas obedte. Servr. qe. B.L.M.
                                       
                            
                            Josef Yznardy
                     
                        
               